Citation Nr: 0321529	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  94-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
impairment of the left knee for the period from July 8, 1993, 
through December 12, 2000.

2.  Entitlement to an evaluation in excess of 20 percent for 
impairment of the right knee for the period from December 1, 
1991, through December 11, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
impairment of the left knee for the period beginning on 
February 1, 2002.

4.  Entitlement to an evaluation in excess of 30 percent for 
impairment of the right knee for the period beginning on 
February 1, 2003.

5.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of both knees for the period from July 1, 1997, 
through July 12, 1998.

6.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee for the period from July 13, 1998, 
to December 13, 2000.

7.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee for the period from July 13, 
1998, to December 12, 2002.

8.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a December 1991 rating decision, the RO denied the 
veteran's claim for an evaluation in excess of 10 percent for 
a right knee disorder, and the veteran completed an appeal of 
this denial.  In a January 1994 rating decision, the RO 
granted service connection for a left knee disorder; although 
the veteran did not complete a formal appeal of this 
decision, the evaluation for this disorder was addressed in a 
May 1996 Board decision and in all subsequent VA 
correspondence as being on appeal, and the Board will 
therefore treat it as such.  In an October 1995 rating 
decision, the RO denied entitlement to TDIU, and the veteran 
subsequently completed an appeal of this denial.  

Subsequently, there has been extensive RO action on the 
veteran's claims regarding his service-connected knee 
disorders.  In an October 1997 rating decision, the RO 
increased the evaluations for both knees to 20 percent, 
effective from July 16, 1997.  In an October 1997 rating 
decision, the RO changed the effective date for the 20 
percent for the left knee disorder to July 8, 1993, and the 
20 percent evaluation for the right knee disorder was 
effectuated as of December 1, 1991.  The RO also granted a 
single separate 10 percent evaluation for arthritis of the 
knees as of July 1, 1997.  In a March 2000 rating decision, 
the RO granted separate 10 percent evaluations for arthritis 
of the left and right knees for the period beginning on July 
13, 1998, but maintained the single 10 percent evaluation for 
both knees for the period from July 1, 1997, to July 13, 
1998.  Following left knee surgery, the RO, in a February 
2001 rating decision, granted a temporary 100 percent 
evaluation from December 13, 2000, and a 30 percent 
evaluation from February 1, 2002, for left knee impairment.  
Similarly, following right knee surgery, the RO, in an April 
2002 rating decision, assigned a temporary 100 percent 
evaluation from December 12, 2001, and a 30 percent 
evaluation from February 1, 2003, for right knee impairment.  
The RO also indicated that, as arthritis was no longer 
present, the 10 percent evaluation for arthritis of the left 
knee was discontinued as of December 13, 2000, while the 10 
percent evaluation for arthritis of the right knee was 
discontinued as of December 12, 2002.  All of the noted 
evaluations, except for the temporary 100 percent 
evaluations, remain at issue on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board previously remanded this case back to the RO in May 
1996, April 1997, April 1999, and October 2000.

The claims of entitlement to an evaluation in excess of 20 
percent for impairment of the left knee for the period from 
July 8, 1993, through December 12, 2000, and entitlement to 
an evaluation in excess of 20 percent for impairment of the 
right knee for the period from December 1, 1991, through 
December 11, 2001, will be addressed in the REASONS AND BASES 
section of this decision.  The claims of entitlement to an 
evaluation in excess of 30 percent for impairment of the left 
knee for the period beginning on February 1, 2002; 
entitlement to an evaluation in excess of 30 percent for 
impairment of the right knee for the period beginning on 
February 1, 2003; entitlement to an evaluation in excess of 
10 percent for arthritis of both knees for the period from 
July 1, 1997, through July 12, 1998; entitlement to an 
evaluation in excess of 10 percent for arthritis of the left 
knee for the period from July 13, 1998, to December 13, 2000; 
entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee for the period from July 13, 
1998, to December 12, 2002; and entitlement to TDIU will be 
addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  For the period from July 8, 1993, through December 12, 
2000, the veteran's left knee impairment was productive of 
severe symptomatology, with marked pain on motion, 
crepitation, and multiple surgeries culminating in a total 
knee replacement.

3.  For the period from December 1, 1991, through December 
11, 2001, the veteran's right knee impairment was productive 
of severe symptomatology, with marked pain on motion, 
crepitation, and multiple surgeries culminating in a total 
knee replacement.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for impairment 
of the left knee for the period from July 8, 1993, through 
December 12, 2000, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).

2.  The criteria for a 30 percent evaluation for impairment 
of the right knee for the period from December 1, 1991, 
through December 11, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in letters issued 
in April and May of 2002.  See 38 U.S.C.A. § 5103.  These 
letters contain a specific explanation of the relative duties 
of the veteran and the VA in obtaining relevant medical 
evidence.  Moreover, in multiple Statements of the Case and 
Supplemental Statements of the Case, the veteran was notified 
of the type of evidence needed to support his claims, and his 
claims were noted to have been reconsidered under the VCAA in 
a July 2002 Supplemental Statement of the Case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a January 1987 rating decision, the RO initially granted 
service connection for a right knee disorder on the basis of 
evidence of surgical treatment for a right knee injury during 
service.  A 10 percent evaluation was assigned, effective 
from July 1986.

The veteran underwent an arthroscopy of the right knee at a 
VA facility in October 1991.  Subsequently, in July 1993, he 
underwent a left knee arthroscopy and debridement of a 
meniscal tear.

During his October 1993 VA orthopedic examination, the 
veteran reported continued swelling and occasionally "severe 
and intense" pain of both knees.  Upon examination, the 
right knee patella was mobile and tender, and there was 
crepitance with range of motion.  Range of motion testing 
revealed right knee flexion from 5 to 120 degrees.  Testing 
revealed negative Lachman's, negative stress to varus and 
valgus, negative posterior drawer, and negative anterior 
drawer testing.  Both knees showed evidence of joint 
effusion.  The left knee patella was supple and nontender, 
and there was lateral compartment crepitus with range of 
motion and pain over the lateral joint line.  There was 
negative instability to varus or valgus stress and negative 
Lachman's, posterior drawer, anterior drawer, and McMurray's 
testing.  The motor examination was intact for both 
extremities.  The diagnoses were right knee pain with chronic 
effusion, status post meniscectomy with medial compartment 
osteoarthritis; and left knee lateral compartmental 
arthritis, status post lateral meniscal tear documented by 
arthroscopy.  

VA x-rays of the left knee from June 1993 revealed findings 
consistent with osteoarthritis and evidence suggesting 
osteochondritis dissecans in the lateral femoral condyle and 
possibly in the medial femoral condyle.  Range of motion 
testing from July 1993 revealed right knee flexion from 15 to 
115 degrees, while repeat testing after static stretch 
revealed flexion from 10 to 115 degrees.

During his October 1993 VA hearing, the veteran reported 
stiffness, cramping, pain, and popping of the right knee.

Subsequently, in a January 1994 rating decision, the RO 
granted service connection for a lateral meniscal tear, with 
chondromalacia and traumatic arthritis, of the left knee; 
this disability was noted to have been the proximate result 
of the veteran's right knee disorder.  A 10 percent 
evaluation was assigned, effective from July 8, 1993.

Following complaints of additional left knee pain, the 
veteran underwent a further left knee arthroscopy at a VA 
facility in June 1994.  Range of motion testing of the left 
knee from September 1994 revealed motion from 5 to 100 
degrees.  

The veteran underwent a second VA orthopedic examination in 
June 1996, during which he reported right knee pain with 
activity and morning stiffness, as well as instability.  Upon 
examination, there was moderate effusion of the right knee, 
but the patella was freely mobile and nontender to palpation.  
Range of motion of the right knee was from 5 to 125 degrees, 
with marked crepitation.  McMurray's, anterior drawer, 
Lachman, and posterior drawer testing were all negative.  
There was no instability to varus or valgus stress at zero, 
30, and 60 degrees of flexion.  As to the left knee, there 
was mild effusion and 5 to 125 degrees of motion.  
McMurray's, anterior drawer, posterior drawer, and Lachman 
testing were all negative.  The veteran's pain was increased 
with squatting, and there was marked crepitation with flexion 
and extension of the left knee.  X-rays of the right knee 
revealed squaring of the medial and lateral femoral condyle, 
with osteophyte formation and mild joint space narrowing.  X-
rays of the left knee revealed squaring of the mediofemoral 
condyle, osteophyte formation, sclerosis along the medial and 
lateral tibial plateau, and irregularity along the articular 
portion of the lateral femoral condyle consistent with 
osteochondritis dissecans.  The impression was 
osteochondritis dissecans, right and left lateral femoral 
condyle, with secondary osteoarthritis.  There was no 
clinical evidence of instability in the right or left knees, 
but the examiner noted a small flexion contracture of the 
right and left knee, with marked pain on range of motion 
testing secondary to the veteran's underlying disease.  

A July 1997 VA orthopedic examination revealed no effusion in 
either knee.  Range of motion testing revealed right knee 
motion from 5 to 135 degrees and left knee motion from zero 
to 135 degrees.  Lachman, anterior drawer, and posterior 
drawer testing produced negative results.  There was no 
evidence of varus and valgus instability at 30 degrees of 
flexion, but there was positive crepitation, greater on the 
right.  There was bilateral pain with compression of the 
patella, flexion of the knee, and deep knee bending.  X-rays 
revealed marked osteophyte, sclerosis, and irregularity of 
the articular surface of the medical, lateral, and 
patellofemoral compartments of the right and left knee, 
consistent with osteoarthritis.  The examiner opined that the 
veteran's bilateral knee osteoarthritis could cause excess 
fatigability and incoordination, and pain would significantly 
limit him during flare-ups or through repetitive use.  
Additionally, while the examiner found that the veteran's 
knee disorders would not render him unemployable, he would 
not be able to perform "certain occupations."  

In an October 1997 rating decision, the RO increased both of 
the veteran's evaluations for knee impairment to 20 percent, 
effective from July 16, 1997.  In a subsequent rating 
decision, also issued in October 1997, the RO changed the 
effective dates for the 20 percent evaluations to July 8, 
1993, for the left knee and to December 1, 1991, for the 
right knee.  

Bilateral knee x-rays, from July 1998, revealed 
osteoarthritis, not significantly changed from the prior 
examination.  In the same month, the veteran underwent a 
third left knee arthroscopy.  

During his August 1999 VA examination, the veteran complained 
of constant pain of the knees.  Range of motion testing 
revealed flexion from zero to 140 degrees, bilaterally.  
There was no mediolateral or anteroposterior instability of 
the knees.  There was some pain on palpation of the lateral 
compartment of the left knee.  The examination was negative 
for bony or soft tissue abnormalities, edema, or erythema.  
Clinically, the only finding was pain on palpitation of the 
lateral compartment of the left knee.  

A November 1999 VA treatment record reflects that x-rays 
revealed moderate degenerative joint disease of the left knee 
and severe degenerative joint disease of the right knee.  X-
rays from December 2000 revealed prominent osteoarthritis 
changes on the right, as well as osteonecrosis of the medial 
femoral condyle and a possible loose body in a Baker's cyst.  
On the left, there was joint effusion.  

Following a left total knee arthroscopy in December 2000, the 
RO, in a February 2001 rating decision, granted a temporary 
100 percent evaluation from December 13, 2000, and a 30 
percent evaluation from February 1, 2002, for left knee 
impairment.  As indicated above, the currently assigned 30 
percent evaluation dating from February 1, 2002, is addressed 
in the REMAND section of this decision.  

The veteran's September 2001 VA orthopedic examination 
revealed right knee flexion to 130 degrees and extension to 
zero degrees.  No effusion was noted.  There was no evidence 
of medial or lateral instability or laxity.  The pertinent 
diagnosis was chronic right knee pain.  Right knee 
radiographs, from October 2001, revealed severe 
patellofemoral arthritis, with obliteration of the joint 
space, lateral subluxation of the tibia relative to the 
femur, and narrowing of both the medial and the lateral 
tibial femoral compartments with osteophyte formation noted.  
There were also findings consistent with a Baker's cyst.  

Subsequently, following a total right knee arthroscopy in 
December 2001, the RO, in an April 2002 rating decision, 
assigned a temporary 100 percent evaluation from December 12, 
2001, and a 30 percent evaluation from February 1, 2003, for 
right knee impairment.  As indicated above, the currently 
assigned 30 percent evaluation dating from February 1, 2003, 
is addressed in the REMAND section of this decision.  

The RO assigned the noted 20 percent evaluations under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Diagnostic Code 5055 has also been considered, following the 
veteran's total knee replacements, but is not applicable with 
regard to the two issues addressed in this decision because 
the prosthetic replacement of knee joints was not performed 
until December 13, 2000, for the left knee and December12, 
2001, for the right knee.
 
Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45, which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

In this case, as indicated above, the veteran's VA 
examinations from the periods of time at issue have not shown 
severe instability of either knee per se.  These 
examinations, however, have consistently shown significant 
pain with motion.  Indeed, the June 1996 VA examination 
revealed marked pain with motion of the knees.  Crepitation 
has also been shown in both knees.  Finally, the Board is 
aware that the veteran underwent multiple arthroscopies for 
both knees, culminating in total knee replacements in 2000 
and 2001.  

After considering this evidence as a whole, and after 
resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b), the Board concludes that both the left and right 
knee impairment disorders were severely disabling during the 
periods of time in question.  The disability picture for both 
knees is analogous to severe recurrent subluxation and 
lateral instability, and a 30 percent evaluation is therefore 
warranted for the periods of time in question under 
Diagnostic Code 5257.  See 38 C.F.R. §§ 4.20, 4.27.

That having been determined, there is no evidence showing 
that either knee was productive of ankylosis in flexion 
between 10 and 20 degrees (40 percent under Diagnostic Code 
5256) or extension limited to 30 degrees (40 percent under 
Diagnostic Code 5261).  As such, there is no basis for an 
even higher evaluation for either knee.

Rather, the evidence of record supports evaluations of 30 
percent for impairment of the left knee for the period from 
July 8, 1993 through December 12, 2000, and for impairment of 
the right knee for the period from December 1, 1991, through 
December 11, 2001.  To that extent, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected knee impairment disorders markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations during 
the periods of time at issue.  The Board is aware of the 
veteran's multiple knee surgeries, but these surgeries have 
been considered in reaching the determination to increase the 
veteran's evaluations for impairment of both knees to 30 
percent.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concerns the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 30 percent evaluation for impairment of the left knee for 
the period from July 8, 1993, through December 12, 2000, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 30 percent evaluation for impairment of the right knee for 
the period from December 1, 1991, through December 11, 2001, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The Board has reviewed the veteran's claims file and finds 
that further RO clarification is warranted with regard to the 
determination of the ratings assigned for arthritis of the 
left and right knees.

First, the Board notes that a 10 percent rating for arthritis 
of both knees was assigned during the period from July 1, 
1997, through July 12, 1998.  The veteran's two knee joints 
are separate joints, however, and consideration is necessary 
as to the question of separate evaluations for arthritis of 
the knees during the period of time in question.

Second, as to the separate evaluations assigned for arthritis 
of both knees as of July 13, 1998, there remain questions as 
to the RO's determination to terminate these evaluations.  As 
to the left knee arthritis issue, the Board is aware that a 
total left knee replacement was performed on December 13, 
2000.  Similarly, as to the right knee arthritis issue, the 
Board is aware that a total right knee replacement was 
performed on December 12, 2001 (although the RO terminated 
the arthritis rating as of December 12, 2002).  Although 
these knee surgeries may have resolved the question of 
arthritis of the knees, Diagnostic Code 5055 (concerning knee 
replacement and prosthesis) calls into question whether 
separate evaluations, analogous to the previously assigned 
arthritis evaluations, are warranted on the basis of loss of 
motion of the knees.  This matter needs to be addressed by 
the RO prior to further Board action on these claims.

The determination of the termination dates of the veteran's 
arthritis of the knees could significantly impact both of the 
currently assigned 30 percent evaluations for impairment of 
the knees; if the termination dates of the arthritis 
evaluations is extended, that could affect which 
symptomatology is for consideration as to the evaluations for 
impairment of the knees.  The United States Court of Appeals 
for Veterans Claims (Court) has stated that issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue or issues 
cannot be rendered until the other issue or issues (here the 
claims for increased evaluations for arthritis of the knees 
for the noted time periods) have been considered.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Finally, the Board notes that the veteran's most recent VA 
examinations have not addressed whether his service-connected 
knee disorders render him unable to secure or follow a 
substantially gainful occupation.  This determination is 
essential prior to Board adjudication of the claim of 
entitlement to TDIU.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then afford the veteran 
a VA orthopedic examination, conducted by 
an appropriate medical professional, to 
determine the nature and extent of his 
current right and left knee disorders.  
The examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  The examiner 
should conduct range of motion testing of 
both knees and should report all 
corresponding findings.  Also, the 
examiner should provide commentary as to 
the extent of the following symptoms, if 
present:  instability, painful motion, 
functional loss due to pain, and the 
effect of flare-ups of symptoms.  
Finally, the examiner is requested to 
provide an opinion as to whether the 
veteran's service-connected knee 
disorders render him unable to secure or 
follow a substantially gainful 
occupation.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to an evaluation in 
excess of 30 percent for impairment of 
the left knee for the period beginning on 
February 1, 2002; entitlement to an 
evaluation in excess of 30 percent for 
impairment of the right knee for the 
period beginning on February 1, 2003; 
entitlement to an evaluation in excess of 
10 percent for arthritis of both knees 
for the period from July 1, 1997, through 
July 12, 1998; entitlement to an 
evaluation in excess of 10 percent for 
arthritis of the left knee for the period 
from July 13, 1998, to December 13, 2000; 
entitlement to an evaluation in excess of 
10 percent for arthritis of the right 
knee for the period from July 13, 1998, 
to December 12, 2002; and entitlement to 
TDIU.  Specific consideration should be 
given to the following:  1) whether 
separate evaluations are warranted for 
left and right knee arthritis for the 
period from July 1, 1997, through July 
12, 1998; and 2) the propriety of the 
dates of termination for the assigned 10 
percent evaluations for left and right 
knee arthritis, in view of the most 
recent range of motion findings.  In this 
issuance, the RO should include the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).  If the determination of 
one or more of these claims remain(s) 
less than fully favorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



